Title: From John Adams to François Adriaan Van der Kemp, 15 August 1808
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy Aug. 15. 1808

You have puzzled and confounded me, by your Letter of the 3 of Aug.—After allarming me with Some Suggestions or Suspicions of Infidelity in the Post office you Say “I Suppose the Crime is perpetrated in Massachusetts. Look at the inclosed Sealing. it is from you?” I thought this gave me a Right and made it my duty to open it, and Lo! a lovely Letter from your amiable Daughter to your worthy Son at Philadelphia. I concluded you had made a mistake, and instead of Sending me a Letter or a cover of Some Letter of mine, that you thought had been opened in the Post office, inclosed this, as I once at Midnight after 18 hours of fatigue in preparing Dispatches after the Peace of 1783 inserted, a vain Journal intended for a private Friend Jonathan Jackson, in my dispatches to Congress by which means Hamilton obtained fewel to feed the flame of his damnable Malice. To send this affectionate and beautifull Letter back to you would disappoint the Brother and Sister, Father and Mother. I therefore wrote a Letter to Mr J. J. Van der Kemp, to the care of Paul Busti Esq. Philadelphia, and Sent it under my frank with your Daughters Letter inclosed.
I thank you for your information concerning our worthy Friend Cornelis de Gyselaer, for whom I shall carry a fond Esteem I hope, into the other World, after leaving Some faint and feeble Mark of it, behind me in this. It has been my perverse Destiny, never to be able to do much good to my Friends, though my Life has been Spent in conferring immense Benefits on my Ennemies.
I should be ashamed to say a Word of Mr Luzac. I could not do Justice to his Character. I have never made any Noise as an Academician. It has not been customary here, and so many have been passed in Silence that it would do Mischief to attempt it.
Have you received a Diploma as an Academician? If the Spaniards should give as much trouble to Napoleon as they did to the Roman Generals, even to the Scipios, he would have his hands full for a long time.
Are you frightened least Bonaparte should conquer the United States. Sometimes We are told We have nothing to fear from him, at others that We shall certainly be conquered by him. Which is true? If he can bring two hundred thousand Jacobin Sansculottes over to America in Egg Shells as Mother Cary Sailed to the West Indies, he may give us Some trouble.
I neither dread old England nor old France: of the two the former have it in their Power to do Us most mischief. But I am no Politician, but your Friend

J. Adams